The opinion of the Court was delivered by
Lowrie, J.
— There is no error except in inferring from such evidence a contract with the son. The law implies contracts according to the facts appearing to the minds of the parties. When a minor is permitted, by his father, to make his own contract for service, it is fair to presume that he is allowed also to receive the wages for himself, and so the law implies the contract until a contrary purpose appears. But it is not so when the father himself makes the contract. He has a right to command the services and receive the wages of- his minor son, and when he makes a contract for them, there is no ground for the presumption that he is acting as agent of his son, or that the other party knows it, and intends the contract to be with the son; and therefore the law cannot imply that such was the contract as matter of fact, or impose it as matter of duty. The private arrangement between the father and son in this case, was a matter of their own, which constitutes no part of the transaction, and which is indeed revocable at the father’s pleasure. To allow a recovery by the son in such a case, might defeat just claims of Kauffelt against the father.
Judgment reversed and new trial awarded.